Title: To George Washington from Jacob Gerhard Diriks, 3 January 1781
From: Diriks, Jacob Gerhard
To: Washington, George


                        
                            Sir
                            New Port Jany 3th 1781
                        
                        I hope You will pardon the Liberty I take in introducing to your Excellency the Bearer Count de Rechteren
                            Lord of Limpurg, a Gentleman of me acquaintance and connected with the first families in the Provinces of Overyesel, and
                            came to this Country with the french Army as a Captain in order to have an Opportunity of displaying his Military Talents,
                            the Zeal and attachement he has for the Cause of America and his desire to serve under your Excellency; Induce me to wish
                            your Excellency would please to favor him with your recommandation to Congress, his Connections with several families of
                            Distinction and Influence in holland who have shewn strong attachements to the Interests of America, and Besides he being
                            acquainted with Baren vanderCapellen, will, I am persuaded Sufficiently recommend him to your Excellencys favorable Notice
                            and attention. I have the honor to be with the Greatest regard and Esteem, Your Excellency Most obedt & Most humb:
                            servant
                        
                            Diriks
                        
                    